
	
		II
		110th CONGRESS
		1st Session
		S. 1985
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2007
			Mr. Allard (for himself
			 and Mr. Reed) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To improve access of senior homeowners to
		  capital.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Capital Access for Senior
			 Homeowners Act of 2007.
		2.Home equity conversion
			 mortgages
			(a)In
			 generalSection 255 of the National Housing Act (12 U.S.C.
			 1715z–20) is amended—
				(1)in subsection
			 (g), by striking the first sentence;
				(2)in subsection
			 (i)(1)(C), by striking limitations and inserting
			 limitation; and
				(3)by adding at the
			 end the following new subsection:
					
						(o)Authority To
				insure home purchase mortgage
							(1)In
				generalNotwithstanding any other provision in this section, the
				Secretary may insure, upon application by a mortgagee, a home equity conversion
				mortgage upon such terms and conditions as the Secretary may prescribe, when
				the primary purpose of the home equity conversion mortgage is to enable an
				elderly mortgagor to purchase a 1- to 4-family dwelling in which the mortgagor
				will occupy or occupies 1 of the units.
							(2)Limitation on
				principal obligationA home equity conversion mortgage insured
				pursuant to paragraph (1) shall involve a principal obligation that does not
				exceed the dollar amount limitation determined under section 203(b)(2) for a
				residence of the applicable
				size.
							.
				(b)Mortgages for
			 cooperativesSubsection (b) of section 255 of the National
			 Housing Act (12 U.S.C. 1715z–20(b)) is amended—
				(1)in paragraph
			 (4)—
					(A)by inserting
			 a first or subordinate mortgage or lien before on all
			 stock;
					(B)by inserting
			 unit after dwelling; and
					(C)by inserting
			 a first mortgage or first lien before on a
			 leasehold; and
					(2)in paragraph (5),
			 by inserting a first or subordinate lien on before all
			 stock.
				(c)Study regarding
			 program costs and credit availability
				(1)In
			 generalThe Comptroller General of the United States shall
			 conduct a study regarding the costs and availability of credit under the home
			 equity conversion mortgages for elderly homeowners program under section 255 of
			 the National Housing Act (12 U.S.C. 1715z–20) (in this subsection referred to
			 as the program).
				(2)PurposeThe
			 purpose of the study required under paragraph (1) is to help Congress analyze
			 and determine the effects of reducing or limiting the amounts of the costs or
			 fees under the program from the amounts charged under the program as of the
			 date of the enactment of this Act.
				(3)Content of
			 reportThe study required under paragraph (1) should focus
			 on—
					(A)the cost to
			 mortgagors of participating in the program;
					(B)the financial
			 soundness of the program;
					(C)the availability
			 of credit under the program; and
					(D)the costs to
			 elderly homeowners participating in the program, including—
						(i)mortgage
			 insurance premiums charged under the program;
						(ii)up-front fees
			 charged under the program; and
						(iii)margin rates
			 charged under the program.
						(4)Timing of
			 reportNot later than 12 months after the date of the enactment
			 of this Act, the Comptroller General shall submit a report to the Committee on
			 Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 Financial Services of the House of Representatives setting forth the results
			 and conclusions of the study required under paragraph (1).
				
